FILED
                            NOT FOR PUBLICATION                             OCT 29 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


CHRISTOPHER D. SCHNEIDER,                         No. 15-15017

               Plaintiff - Appellant,             D.C. No. 2:14-cv-00804-GEB-AC

 v.
                                                  MEMORANDUM*
SUTTER AMADOR HOSPITAL; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                        for the Eastern District of California
                   Garland E. Burrell, Jr., District Judge, Presiding

                            Submitted October 14, 2015**

Before:        SILVERMAN, BERZON, and WATFORD, Circuit Judges.

      Christopher D. Schneider appeals pro se from the district court’s judgment

dismissing his 42 U.S.C. § 1983 action arising out of the disclosure of his medical

information and the subsequent suspension of his driver’s license and pilot’s

license. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
dismissal under Federal Rule of Civil Procedure 12(b)(1) or 12(b)(6). Rhoades v.

Avon Prods., Inc., 504 F.3d 1151, 1156 (9th Cir. 2007). We affirm.

      The district court properly dismissed Schneider’s claims against the

Department of Motor Vehicles and the State of California because these defendants

are entitled to Eleventh Amendment immunity. See Pennhurst State Sch. & Hosp.

v. Halderman, 465 U.S. 89, 100 (1984) (“[I]n the absence of consent a suit in

which the State or one of its agencies or departments is named as the defendant is

proscribed by the Eleventh Amendment.”).

      The district court properly dismissed Schneider’s claims against the

remaining defendants because they are not state actors subject to liability under

§ 1983. See Chudacoff v. Univ. Med. Ctr. of S. Nev., 649 F.3d 1143, 1149 (9th Cir.

2011) (“To establish § 1983 liability, a plaintiff must show both (1) deprivation of

a right secured by the Constitution and laws of the United States, and (2) that the

deprivation was committed by a person acting under color of state law.”).

      The district court did not abuse its discretion by denying Schneider leave to

amend because amendment would have been futile. See Cervantes v. Countrywide

Home Loans, Inc., 656 F.3d 1034, 1041 (9th Cir. 2011) (setting forth standard of

review and explaining that the district court may dismiss without leave to amend

where amendment would be futile).


                                          2                                    15-15017
      The district court did not abuse its discretion by denying Schneider’s motion

to seal the record because Schneider failed to show that there were compelling

reasons to seal the record that were sufficient to outweigh the general policy in

favor of public disclosure. See Kamakana v. City & County of Honolulu, 447 F.3d

1172, 1178-79 & n.3 (9th Cir. 2006) (setting forth standard of review and factors

for evaluating a motion to seal).

      The district court did not abuse its discretion by denying Schneider’s motion

to stay because Schneider failed to show that he would suffer sufficient hardship or

inequity. See United States v. Peninsula Commc’ns, Inc., 287 F.3d 832, 838 (9th

Cir. 2002) (standard of review); Lockyer v. Mirant Corp., 398 F.3d 1098, 1110 (9th

Cir. 2005) (setting forth factors that a district court must weigh when granting or

denying a stay).

      We reject Schneider’s contentions regarding the denial of his motion for a

temporary restraining order because Schneider filed an interlocutory appeal from

the denial, which we construed as a petition for mandamus and denied.

      We reject Schneider’s contentions regarding the district court’s alleged delay

in granting his application for ECF filing privileges and its inquiry into his medical

information at the motion to dismiss hearing.

      We do not consider matters not specifically and distinctly raised and argued


                                           3                                    15-15017
in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      Schneider’s request for injunctive relief, set forth in his opening brief, is

denied.

      Schneider’s motion for judicial notice, filed on June 4, 2015, is denied.

      AFFIRMED.




                                           4                                      15-15017